Exhibit 10.1

EIP SHARE UNIT AWARD AGREEMENT

Platinum Underwriters Holdings, Ltd.
Amended and Restated Executive Incentive Plan

This EIP SHARE UNIT AWARD AGREEMENT (this “Award Agreement”) made as of this
       day of      , 20      , between Platinum Underwriters Holdings, Ltd., a
Bermuda company (the “Company”), and        (the “Participant”), is made
pursuant to the terms of the Company’s Amended and Restated Executive Incentive
Plan (the “Plan”) in conjunction with the Company’s 2010 Share Incentive Plan or
any successor plan (the “Share Incentive Plan”) and, if applicable, the
Company’s Section 162(m) Performance Incentive Plan or any successor plan.

Section 1. Definitions. Capitalized terms used herein but not defined shall have
the meanings set forth in the Plan. For purposes of this Award Agreement, the
terms “Disability” and “Separation from Service” shall have the meanings
attributed to such terms under Section 409A of the Internal Revenue Code and the
treasury regulations and other guidance promulgated thereunder.

Section 2. Share Unit Award. The Company hereby grants to the Participant a
Share Unit Award of        share units (the “Share Units”) in respect of the
       Performance Cycle (the “Performance Cycle”) under the Plan. The Share
Units are notional, non-voting units of measurement based on the Fair Market
Value (as defined in the Share Incentive Plan) of the Common Shares, which will
entitle the Participant to receive a payment, subject to the terms hereof, in
Common Shares.

Section 3. Vesting Requirements. The Share Units shall become fully vested on
the third anniversary of the date hereof (the “Vesting Date”), subject to the
Participant’s continued employment with the Company or any of its subsidiaries
through the Vesting Date.

Section 4. Termination of Employment; Breach of Certain Covenants.

(a) General Rule. Subject to the provisions of Section 4(b) hereof, in the event
of the Participant’s termination of employment with the Company or any of its
subsidiaries for any reason prior to the Vesting Date, the Share Units shall be
immediately forfeited and automatically cancelled without further action of the
Company. If the Participant breaches Section 8.A hereof prior to the Vesting
Date, the Company may require the Participant to forfeit the Participant’s
interest in the Share Units. In the event of the Participant’s termination of
employment by the Company or any of its subsidiaries for “Cause” (as hereinafter
defined) or the breach by the Participant of Section 8.B hereof or any covenant
not to compete with the Company or any of its subsidiaries to which the
Participant is or becomes subject (a “Non-Compete Covenant”), (i) the
Participant’s rights with respect to any Share Units hereunder, whether or not
vested, may be forfeited and cancelled by the Company and (ii) the Company may
require the Participant to return to the Company any or all of the payments made
to the Participant in respect of the Share Units, in such manner and on such
terms and conditions as may be required by the Company. For purposes of this
Award Agreement, “Cause” shall mean (i) the Participant’s willful and continued
failure to substantially perform the Participant’s duties to the Company or any
of its subsidiaries; (ii) the Participant’s conviction of, or plea of guilty or
nolo contendere to, a felony or other crime involving moral turpitude; (iii) the
Participant’s engagement in any malfeasance or fraud or dishonesty of a
substantial nature in connection with the Participant’s position with the
Company or any of its subsidiaries, or other willful act that materially damages
the reputation of the Company or any of its subsidiaries; (iv) the Participant’s
breach of Section 8.B hereof or a Non-Compete Covenant; or (v)  the sale,
transfer or hypothecation by the Participant of Common Shares in violation of
the Share Ownership Guidelines of the Company; provided, however, that no such
act, failure to act or event that is capable of being cured by the Participant
shall be treated as “Cause” under this Award Agreement unless the Participant
has been provided a detailed, written statement of the basis for the Company’s
belief that such act, failure to act or event constitutes “Cause” and have had
at least thirty (30) days after receipt of such statement to cure such act,
failure to act or event. Notwithstanding the foregoing, the definition of Cause
in any employment or severance agreement between the Company or any subsidiary
and the Participant in effect at the time of termination of employment shall
supersede the foregoing definition. For purposes of this Award Agreement, no act
or failure to act shall be considered “willful” unless it is done, or failed to
be done, in bad faith, and without reasonable belief that the act or failure to
act was in the best interest of the Company.

(b) Exceptions. Notwithstanding the provisions of Section 4(a) hereof and
subject to any provision in any employment or other agreement with the
Participant to the contrary, in the event of the Participant’s termination of
employment with the Company or any of its subsidiaries prior to the Vesting Date
(i) by the Company or any of its subsidiaries without Cause, (ii) as a result of
the Participant’s death or Disability, or (iii) upon the Participant’s
retirement from the Company with the consent of the Committee, the Participant
shall be entitled to receive a payment in respect of the Share Units determined
in accordance with “Calculation of Payment” in Exhibit A, but on a prorated
basis based on the period of the Participant’s service with the Company and, in
the case of clause (i) thereof, the achievement by the Company of an ROE that
equals or exceeds the Annual Threshold ROE for any year or partial year in the
Performance Cycle as of the end of the fiscal quarter coincident with or
following the date of termination, and, in the case of clause (ii) thereof, the
Average ROE achieved by the Company for the Performance Cycle as of the end of
the fiscal quarter coincident with or following the date of termination.
Notwithstanding the foregoing, the Participant’s employment will be treated as
having been terminated without Cause under this Award Agreement in the event of
any termination by the Participant for “good reason,” as such term or comparable
term is defined under any employment agreement in effect from time to time
between the Participant and the Company or any subsidiary of the Company. For
avoidance of doubt, a right to payment with respect to Share Units may be
provided upon additional employment termination events in any employment or
other agreement with the Participant on a full or prorated basis.

Section 5. Payment of Award.

(a) General. Subject to the provisions of Sections 5(c) and 5(d) hereof, payment
in respect of the Award hereunder shall be made in Common Shares as soon as
practicable following the later of the Vesting Date and the date that the
Committee shall have approved the financial results of the Company for the
Performance Cycle and for each year in the Performance Cycle, but in all events
not later than the later of: (i) the last day in the calendar year in which the
Vesting Date occurs, and (ii) the 15th day of the third month following the
Vesting Date. The amount of the payment to be made in respect of the Award will
be determined, in accordance with the terms of this Award Agreement and the
Plan, as set forth in Exhibit A hereto. In no event will the Participant have
any discretion under this Section 5(a) or under Sections 5(c) or 5(d) below to
determine the calendar year in which payment is made.

(b) Withholding. The payment in respect of the Share Units shall be made to the
Participant after deduction of applicable withholding taxes in the amount
determined by the Company, which shall be withheld at the applicable
supplemental wage withholding rate, or such other rate as determined by the
Company, provided that such amount shall not exceed the Participant’s estimated
federal, state and local tax obligation with respect to payment in respect of
the Share Units. In lieu of the foregoing, the Company may allow the Participant
to pay the applicable withholding taxes to the Company in such other form as
approved by the Company.

(c) Separation from Service. Notwithstanding the provisions of Section 5(a)
hereof, with respect to a payment pursuant to Section 4(b) hereof (other than a
payment as a result of the death of a Participant), the Participant shall
receive such payment on the date that is six (6) months following a Separation
from Service. With respect to a payment pursuant to Section 4(b) hereof as a
result of the death of the Participant, the amount due under Section 4(b) shall
be paid as soon as practicable following such death but in no event following
the later of: (i) the last day in the calendar year in which the death occurs,
and (ii) the 15th day of the third month following such death.

(d) Change in Control. Notwithstanding the provisions of Section 5(a) hereof,
upon a Change in Control of the Company that constitutes a change in ownership
or effective control of the Company (or a change in the ownership of a
substantial portion of the Company’s assets), within the meaning of Section 409A
of the Code, the Participant shall receive, in respect of an Award hereunder,
the greater of (i) the payment determined in accordance with the provisions of
Section 8 of the Plan and (ii) the payment determined in accordance with
clause (i) under “Calculation of Payment” in Exhibit A, but on a prorated basis
based on the period of service by the Participant and the achievement by the
Company of an ROE that equals or exceeds the Annual Threshold ROE in any year or
partial year in the Performance Cycle as of the end of the fiscal quarter
immediately preceding the date of such Change in Control, as determined by the
Committee prior to such Change in Control. Any payment made under this Section
5(d) shall be made as soon as practicable following the occurrence of the Change
in Control, but in all events not later than the later of: (i) the last day in
the calendar year in which the Change in Control occurs, and (ii) the 15th day
of the third month following the Change in Control. To the extent that a
Participant is a party to an employment or consulting agreement with the Company
containing provisions for the treatment of Awards under the Plan upon a Change
in Control, such provision of the employment or consulting agreement shall
govern and control for purposes of this Section 5(d).

Section 6. Restrictions on Transfer. No portion of the Share Units may be sold,
assigned, transferred, encumbered, hypothecated or pledged by the Participant,
other than to the Company as a result of forfeiture of the Share Units as
provided herein, unless and until the payment of the Share Units in accordance
with Section 5 hereof.

Section 7. Limitation of Rights. The Participant shall not have any privileges
of a shareholder of the Company with respect to the Share Units. Nothing in this
Award Agreement shall confer upon the Participant any right to continue as an
employee of the Company or any subsidiary or to interfere in any way with any
right of the Company to terminate the Participant’s employment at any time.

Section 8. Restrictive Covenants. The effectiveness of this Award Agreement is
conditioned upon the Participant honoring the following restrictive covenants
(the “Restrictive Covenants”). These Restrictive Covenants are not intended to
amend or supersede the terms of any noncompetition or other restrictive covenant
agreed to between the Company and the Participant or to which the Participant is
subject.

A. Nondisclosure of Confidential Information. The Participant acknowledges that
during the course of the Participant’s employment with the Company and/or its
subsidiaries (collectively, the “Companies”) the Participant has had or will
have access to and knowledge of certain information that the Companies consider
confidential, and that the release of such information to unauthorized persons
would be extremely detrimental to the Companies. As a consequence, the
Participant hereby agrees and acknowledges that the Participant owes a duty to
the Companies not to disclose, and agrees that without the prior written consent
of the Company, at any time following the date hereof, either during or after
the Participant’s employment with any of the Companies, the Participant will not
communicate, publish or disclose, to any person anywhere or use, any
Confidential Information (as hereinafter defined), except as may be necessary or
appropriate to conduct the Participant’s duties to the Companies (provided the
Participant is acting in good faith and in the best interests of the Companies)
or as may be required by law or judicial process. The Participant will use best
efforts at all times to hold in confidence and to safeguard any Confidential
Information from falling into the hands of any unauthorized person. The
Participant will return to the Companies all Confidential Information in the
Participant’s possession or under the Participant’s control whenever any of the
Companies shall so request, and in any event will promptly return all such
Confidential Information if the Participant’s relationship with the Companies is
terminated for any or no reason and will not retain any copies thereof. For
purposes hereof, the term “Confidential Information” shall mean any information
used by or belonging or relating to the Companies that is not known generally to
the industry in which the Companies are, or may be, engaged and which the
Companies maintain on a confidential basis, including, without limitation, any
and all trade secrets and proprietary information, information relating to the
business and services, any employee information, customer lists and records,
business processes, procedures or standards, know-how, manuals, business
strategies, records, financial information, in each case, whether or not reduced
to writing or stored electronically, as well as any information that the
Companies advise the Participant should be treated as confidential.

B. Non-Solicitation and Non-Hire of Employees. The Participant agrees that for a
period beginning on the date hereof and ending 12 months following the date of
the Participant’s termination of employment with the Companies for any reason,
the Participant shall not, on the Participant’s own behalf or on behalf of any
other person or entity, without the prior written consent of the Company,
directly or indirectly, solicit, hire or cause to be solicited or hired by an
enterprise with which Participant may ultimately become associated, or
participate in or promote the solicitation of, interfere with, attempt to
influence or otherwise affect the employment of, any employee of the Companies
whose annual compensation exceeds $100,000.

C. Representation of Participant. Upon the acceptance by the Participant of the
Common Shares payable following the vesting of Share Units hereunder, the
Participant shall be deemed to represent that the Participant has not engaged in
nor has any intention of engaging in any action that would constitute a
violation of the Restrictive Covenants or any Non-Compete Covenant.

D. Injunctive Relief. The Participant acknowledges and agrees that the
Restrictive Covenant provisions of this Section 8 are reasonable and necessary
for the successful operation of the Companies. The Participant further
acknowledges that if the Participant breaches any provision of the Restrictive
Covenants, the Companies will suffer irreparable injury. It is therefore agreed
that the Company shall have the right to enjoin any such breach or threatened
breach, without posting any bond, if so ordered by a court of competent
jurisdiction. The existence of this right to injunctive and other equitable
relief shall not limit any other rights or remedies that the Company may have at
law or in equity including, without limitation, the right to monetary,
compensatory and punitive damages. In addition to any means at law or equity
available to the Company to enforce the Restrictive Covenants, the Company shall
retain any rights it may have under this Award Agreement relating to the Award
for a breach of the Restrictive Covenants including, without limitation, the
right to cancel the Award and the right to require the Participant to return to
the Company any payments made to the Participant in respect of the Share Units.
If any provision of this Section 8 is determined by a court of competent
jurisdiction to be not enforceable in the manner set forth herein, the
Participant and the Company agree that it is the intention of the parties that
such provision should be enforceable to the maximum extent possible under
applicable law. If any provision of this Section 8 is held to be invalid or
unenforceable, such invalidity or unenforceability shall not affect the validity
or enforceability of any other provision of this Section 8.

Section 9. Changes in Capitalization. The Award shall be subject to the
provisions of the Share Incentive Plan relating to adjustments for changes in
corporate capitalization.

Section 10. Notices. Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the Secretary of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

Section 11. Construction. This Award Agreement and the Award evidenced hereby
are granted by the Company pursuant to the Plan and the Share Incentive Plan and
are in all respects subject to the terms and conditions of the Plan and the
Share Incentive Plan. The Participant hereby acknowledges that a copy of each of
the Plan and the Share Incentive Plan has been delivered to the Participant and
the Participant accepts the Share Units hereunder subject to all terms and
provisions of the Plan and the Share Incentive Plan, which are incorporated
herein by reference. In the event of a conflict or ambiguity between any term or
provision contained herein and a term or provision of the Plan or the Share
Incentive Plan, then the Plan or the Share Incentive Plan, as applicable, shall
govern and prevail. The construction of and decisions under the Plan, the Share
Incentive Plan and this Award Agreement are vested in the Committee, whose
determinations shall be final, conclusive and binding upon the Participant.

Section 12. Governing Law. This Award Agreement and the Award hereunder shall be
governed by, and construed in accordance with, the laws of the State of New
York, excluding the choice of law rules thereof.

Section 13. Counterparts. This Award Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Section 14. Binding Effect. This Award Agreement shall be binding upon and inure
to the benefit of the legatees, distributees, and personal representatives of
the Participant and the successors of the Company.

Section 15. Entire Agreement. This Award Agreement and the Plan constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof, merging any and all prior agreements.

[SIGNATURES ON FOLLOWING PAGE]

1

IN WITNESS WHEREOF, the Company and the Participant have executed this Award
Agreement effective as of the date first above written.

PLATINUM UNDERWRITERS HOLDINGS, LTD.

By:                                                               
                

Name:                                                                           

Title:                                                               
              

PARTICIPANT

By:                                                               
               

Name:                                                               
               

2

Exhibit A
to
EIP Share Unit Award Agreement

Payment Schedule
for the
2012 – 2014 Performance Cycle

Annual Threshold ROE

4%

          Average ROE   Performance Percentage
< 4%
         0%       
4% – 15%
    25%–150 %
> 15%
    150 %

Calculation of Payment

The amount of payment in respect of the Award shall be equal to the greater of
(i) the sum of the number of Share Units multiplied by 8.33% for each year in
the Performance Cycle in which the Company has achieved an ROE that equals or
exceeds the Annual Threshold ROE set forth above, and (ii) the number of Share
Units multiplied by the Performance Percentage set forth above corresponding to
Average ROE achieved by the Company for the Performance Cycle (with a
Performance Percentage that falls within the 4%-15% range of Average ROE
determined by straight line interpolation). Payment shall be made in Common
Shares.

3